Citation Nr: 0417175	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for postoperative herniated nucleus pulposus 
status post partial laminectomy, L5-S1, with degenerative 
changes prior to September 23, 2002.

2.  Entitlement to an initial evaluation in excess of 
20 percent for postoperative herniated nucleus pulposus 
status post partial laminectomy, L5-S1, with degenerative 
changes as of September 23, 2002.

3.  Entitlement to an initial compensable evaluation for 
status post left torn medial collateral and anterior cruciate 
ligament prior to February 1, 2000.

4.  Entitlement to an initial evaluation in excess of 
10 percent for status post left torn medial collateral and 
anterior cruciate ligament as of February 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
postoperative herniated nucleus pulposus, status post partial 
laminectomy, L5-S1, with degenerative changes and status post 
repair of left torn medial collateral and anterior cruciate 
ligament and assigned 10 percent and noncompensable 
evaluations respectively, effective January 19, 1994, the 
date of the veteran's claim for compensation.

In June 1998, the Board remanded the claims for additional 
development and adjudicative action.  

In January 2004, the RO granted a 20 percent evaluation for 
postoperative herniated nucleus pulposus status post partial 
laminectomy, L5-S1, with degenerative changes, effective 
September 23, 2002, and granted a 10 percent evaluation for 
status post left torn medial collateral and anterior cruciate 
ligament, effective February 1, 2000.  While the veteran was 
granted increased evaluations, these are not the maximum 
evaluations for the disabilities, and thus the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Prior to February 1, 2000, postoperative herniated 
nucleus pulposus status post partial laminectomy, L5-S1, with 
degenerative changes was manifested by no more than slight 
limitation of motion.

2.  As of February 1, 2000, postoperative herniated nucleus 
pulposus status post partial laminectomy, L5-S1, with 
degenerative changes was manifested by no more than moderate 
limitation of motion and no more than moderate intervertebral 
disc syndrome.

3.  The scar from the laminectomy has been described as being 
well healed.

4.  Prior to February 1, 2000, status post left torn medial 
collateral and anterior cruciate ligament was manifested by 
periarticular pathology productive of painful motion and no 
instability. 

5.  As of February 1, 2000, status post left torn medial 
collateral and anterior cruciate ligament is manifested by no 
more than slight limitation of motion of the left knee and no 
more than slight instability.

6.  The scars from the left knee surgery have been described 
as being well healed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to February 1, 2000, for postoperative herniated 
nucleus pulposus status post partial laminectomy, L5-S1, with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  The criteria for a 20 percent evaluation, but no more, 
for postoperative herniated nucleus pulposus status post 
partial laminectomy, L5-S1, with degenerative changes have 
been met as of February 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); Diagnostic Codes 5242, 
5243 (2003).

3.  The criteria for a separate 10 percent evaluation for 
status post left torn medial collateral and anterior cruciate 
ligament, based upon periarticular pathology productive of 
painful motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2003).

4.  The criteria for a compensable evaluation for status post 
left torn medial collateral and anterior cruciate ligament 
based upon instability prior to February 1, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2003).

5.  The criteria for a 10 percent evaluation for status post 
left torn medial collateral and anterior cruciate ligament 
based upon instability, as of February 1, 2000, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257.

6.  The criteria for an evaluation in excess of 10 percent 
for status post left torn medial collateral and anterior 
cruciate ligament based upon painful motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of an August 2003 letter and 
by the discussions in the October 1994 and January 2004 
rating decisions, the November 1995 statement of the case, 
and the April 2002 and February 2004 supplemental statements 
of the case.  In the August 2003 letter, the RO stated that 
in order to receive an increase in a service-connected 
disability evaluation, the evidence must show that the 
condition increased in severity.  In the October 1994 rating 
decision, the RO stated that the evidence needed to establish 
a 20 percent evaluation for the low back disorder would be 
evidence showing moderate intervertebral disc syndrome with 
recurring attacks.  It stated that in order to establish a 
compensable evaluation for the left knee disorder, the 
evidence would need to show degenerative changes with 
limitation of motion or slight subluxation or slight lateral 
instability.

The RO granted increased evaluations for both disorders in 
the January 2004 rating decision, and in the February 2004 
supplemental statement of the case, it provided the veteran 
with the criteria for both the knee and back disorders, which 
informed him of what evidence was needed for evaluations in 
excess of 20 percent for the back disorder and in excess of 
10 percent for the left knee disorder.  Thus, this informed 
the veteran of the evidence necessary to establish higher 
evaluations for the service-connected postoperative herniated 
nucleus pulposus status post partial laminectomy, L5-S1, with 
degenerative changes and status post left torn medial 
collateral and anterior cruciate ligament.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  In 
the February 2004 supplemental statement of the case, the RO 
provided the veteran with the criteria.  Additionally, the 
criteria for evaluating diseases and injuries of the spine 
changed in September 2003, and this new criteria was also 
provided to the veteran in the February 2004 supplemental 
statement of the case.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
August 2003 letter, the RO stated that VA was responsible for 
obtaining all records held by federal agencies, including 
service medical records or other military records and medical 
records at VA facilities.  It stated that VA would make 
reasonable efforts on the veteran's behalf to obtain any 
evidence of which he informed VA, as long as he provided the 
necessary release for VA to obtain those records for him.  
The RO noted that it was the veteran's responsibility to make 
sure that any records not in the possession of a federal 
department or agency were received by VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  It has 
obtained medical records from private facilities and from the 
VA outpatient treatment clinic in Gainesville, Florida.  The 
veteran has submitted some medical records.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations throughout the appeals 
process related to his claims.

The Board is aware that the August 2003 letter did not 
address specifically the evidence necessary to substantiate 
the claims for increased evaluations.  Rather, it simply 
stated that the veteran needed to show that his service-
connected disabilities had worsened.  This is not in keeping 
with the statute and the regulation, which state that in the 
same notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. 
§ 3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case.  Specifically, 
the veteran has been provided with the evidence necessary to 
establish the next higher evaluations in the rating 
decisions, the statement of the case, and the supplemental 
statements of the case listed above.  The veteran has been 
told repeatedly what evidence is needed to establish 
evaluations in excess of those that have been assigned for 
the back and knee disorders.  The Board has laid out above 
how this has been done.  Thus, while he was not informed of 
the evidence necessary to substantiate his claims for 
increased evaluations at the same time he was told of which 
portion of that information and evidence was to be provided 
by the claimant and which portion VA would obtain on his 
behalf, he was informed of both of these requirements-just 
not at the same time.  To remand these issues for VA to send 
the veteran a letter providing both of these pieces of 
information in the same notice would be unnecessary, as it 
would only delay consideration of the veteran's claims, which 
claims have been on appeal since 1995.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the RO readjudicated the 
veteran's claims in January 2004 after issuing the August 
2003 VCAA letter.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2001 letter and the 2003 
undated letter that were provided to the veteran did not 
contain the exact wording of the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
Specifically, in the August 2003 letter, the RO stated that 
it needed additional evidence from the veteran, such as 
evidence of increased severity of his service-connected 
disabilities.  This informed the veteran that if there was 
any additional evidence pertaining to his claims that he 
should either submit it or tell VA about it so that VA could 
get that evidence.  Regardless, in a very recent Office of 
General Counsel opinion, the General Counsel determined that 
the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Factual Background

In January 1994, the veteran filed an original claim for 
compensation for low back pain and left knee surgery.

A July 1994 VA examination report shows that the veteran 
reported he had undergone a laminectomy while in service.  He 
stated that his back symptoms had gotten worse over the last 
three to four years.  He described having a tingling in the 
back of his left thigh, but no paresthesias radiating below 
the left knee.  The veteran stated his back symptoms were 
aggravated by lifting, squatting, and prolonged walking.  As 
to his left knee, the veteran stated he had a dull, aching 
pain over the lateral joint space of the left knee.  He 
stated he had pain after strenuous activity, such as 
prolonged walking and squatting.  The veteran reported that 
the symptoms were alleviated by hot baths and rest.  He 
stated he would develop effusion in the left knee after 
running and that the knee would give way.  The veteran stated 
he had no difficulty kneeling and could climb stairs without 
difficulty.

The examiner stated that the veteran walked with a normal 
gait, without limping.  Examination of the spine revealed an 
old, healed laminectomy scar in the lower lumbar area.  There 
was no localized tenderness or muscle spasm in the lumbar 
area.  The veteran's back was stiff.  Forward flexion was 
85 degrees, extension was 30 degrees, lateral flexion to 
either side was 40 degrees, and rotation to either side was 
40 degrees.  Knee jerks and ankle jerks were 2+, and there 
was no evidence of any sensory deficit in either lower 
extremity.  Patrick's tests were negative.  Straight leg 
raising could be performed to 90 degrees bilaterally without 
pain.  The peripheral pulses were easily palpable, and there 
was no evidence of any muscle weakness or atrophy in either 
lower extremity.  The examiner noted that both thighs, knees, 
and calves measured the same for each location.  

Examination of the left knee revealed an old, healed 
bilateral parapatellar skin incisions.  The patient could 
squat without difficulty.  There was no evidence of any heat, 
redness, or swelling about the knee, and no evidence of joint 
effusion.  There was no palpable tenderness over the joint 
spaces, and patellar compression failed to elicit pain.  His 
patellar apprehension test was negative, and there was no 
evidence of any crepitation on flexion and extension of the 
knee.  The examiner stated the veteran had "full" range of 
motion from 0 to 135 degrees.  There was no evidence of any 
laxity in the cruciate or collateral ligaments.  His drawer 
sign and Lachman's test were negative.  McMurray test was 
negative as well.  There was no evidence of any rotary 
instability.  

X-rays of the left knee revealed a large transfixion screw in 
the distal femoral metathesis, just above the femoral 
condyle.  The joint spaces were well maintained, and there 
was no evidence of arthritic changes.  X-rays of the 
lumbosacral spine revealed a degenerated disc between L5 and 
S1.  The examiner stated that he felt the veteran had 
obtained an "excellent" result from the surgery on the left 
knee and that the left knee joint was functioning quite well 
at the present time with no evidence of any significant 
arthritic changes.  He noted the veteran had some 
degenerative changes in the lumbar spine, but that the 
veteran had little or no functional impairment.  

An August 1995 VA outpatient treatment report shows that his 
left knee's range of motion was from 0 to 100 degrees.  The 
examiner stated that there was one inch of atrophy. 

A February 1996 VA outpatient treatment report shows that the 
veteran reported left knee and low back pain.  The examiner 
stated that the veteran's range of motion of the left knee 
was from 0 to 90 degrees without swelling.  There was general 
pain and crepitation to palpation.  As to examination of the 
low back, the examiner stated that left strength was positive 
at 80 degrees with definite weakness of the left great toe.

A January 1997 VA outpatient treatment report shows that the 
veteran complained of low back pain ever since 1985.  
Straight leg raising was positive on the left at 60 degrees 
and negative on the right to 90 degrees.  Motor examination 
showed preserved motor strength on iliopsoas, hamstrings, 
quadriceps, and ankle plantars and dorsiflexors, bilaterally.  
Deep tendon reflexes were 2+ on the ankles, 1+ on the right 
knee, and absent on the left knee.  Sensation examination 
showed patchy areas of decreased pinprick throughout the left 
anterior thigh and calf in no particular distribution.  The 
impression was unresolved radiculopathy.

A December 1997 VA outpatient treatment report shows that the 
veteran underwent an arthroscopic partial medial meniscectomy 
following a diagnosis of a meniscal tear on the left knee.  
It was noted that the veteran had an anterior cruciate 
ligament tear reconstruction in 1986 and had been doing well 
since then but had recently developed popping, catching, and 
locking in his left knee.  The veteran reported occasional 
swelling and a sensation of instability.

A November 1998 private medical record shows that the veteran 
was seen for back pain.  The veteran stated he developed 
increased pain after lifting a fertilizer bag.  He denied any 
radiation of pain into his legs.  He stated he had to be off 
from work for one week as a result.  The examiner stated that 
gait examination showed no antalgic positioning.  The veteran 
was able to walk on heels and toes without "any 
difficulty."  The examiner stated that there was no spasm, 
atrophy, or fasciculations in the lower back.  Straight leg 
raising was negative to 80 degrees, bilaterally, both with 
sitting and in the supine position.  The veteran had good 
motor strength in the lower extremities, grade 5/5, including 
the iliopsoas, hamstrings, quadriceps, ankle plantar, ankle 
dorsiflexors, and extensor hallucis longus, bilaterally.

A February 2000 VA examination report shows that the veteran 
complained of some pain in his back on a daily basis, but 
noted that about five times per year the pain would become 
acute in nature and would "immobilize" him to the point 
where he could not stand up.  He described the pain at that 
time as radiating across his lumbosacral spine and down the 
anterior aspect of both thighs and knees.  The veteran stated 
that his back was aggravated by prolonged sitting, bending, 
and riding his lawnmower and relieved by bedrest and cold and 
hot compresses.  The examiner noted that the veteran reported 
he worked at a correctional institute and was unable to 
provide definite information about how much work the veteran 
missed due to his back pain.  As to the left knee, the 
veteran stated he had some aching pain on a daily basis, but 
that it was not related to activity.  The aching was 
aggravated by squatting and running and was relieved by 
Naprosyn and a heating pad, as well as ice.  

The examiner stated that the veteran walked with a normal 
gait and could walk on his heels and toes without difficulty.  
Examination of the back revealed no muscle spasm or localized 
tenderness.  Flexion was to 60 degrees, at which point, pain 
was reported, and extension was to 0 degrees.  The veteran 
had 35 degrees of bilateral rotation and 25 degrees of 
lateral bending.  Deep tendon reflexes were 2+.  Sensation 
and circulation were intact throughout the lower extremities.  
X-rays revealed degenerative disc disease at L5-S1 with some 
sclerotic changes and marginal lipping in the contingent 
vertebra.  There was also some lipping involved in L3.  The 
examiner noted when compared to the x-rays done in July 1994, 
there was a worsening of the degenerative disc disease and 
arthritic changes.  The examiner stated that the veteran had 
some pain on flexion in the lumbosacral area but that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  He added that the interference with the 
veteran's physical function was what the veteran had 
described, as well as the loss of mobility.

Examination of the left knee revealed the knee to have a 
"knobby appearance."  The left knee measured 1.5 
centimeters smaller than the right knee.  There was no 
localized tenderness about the knee.  He did have 1+ 
crepitation on flexion and extension.  The examiner stated 
the veteran had full range of motion about the left knee.  
Medial collateral ligament was intact, but the veteran had 1+ 
laxity in the anterior cruciate ligament.  X-rays of the left 
knee revealed a screw in the medial femoral condyle 
consistent with surgery.  Joint spaces were well maintained.

Private medical records, dated in 2001 and 2002, show that 
the veteran was receiving injections in his back for the 
pain.  

A December 2003 VA examination report shows that the veteran 
complained of pain in his right buttock, which radiated down 
to his right knee.  He stated he had six to eight 
incapacitating episodes of low back pain in the past year 
which averaged three to six days in duration.  He stated that 
during this time, his right leg would feel weak.  He denied 
any paresthesias in either lower extremity.  He stated his 
back pain was aggravated with heavy lifting or bending over 
for prolonged periods of times.  As to the left knee, the 
veteran stated that his constantly ached.  He denied any 
instability problems since the arthroscopic surgery.  The 
veteran stated that since the last VA examination, he could 
no longer fully squat on the left knee.  He denied any 
swelling, locking, or crepitation. 

The veteran walked with a normal gait.  He could stand on his 
heels and toes without difficulty.  There was no evidence of 
any foot drop.  The muscles in the lumbar area were tight, 
but there was no spasm.  Flexion was to 80 degrees, at which 
point pain was reported, extension was to 0 degrees, right 
and left lateral bending was to 30 degrees, at which point 
pain was reported.  Knee jerks were 2+ bilaterally, but the 
examiner was unable to elicit either ankle jerk.  Sensation 
in both lower extremities was normal.  X-rays taken at that 
time showed "marked worsening" of the degenerative disc 
disease at L4-L5 when compared to those taken in February 
2000.  The examiner stated that the veteran had some 
limitation of motion about the lumbosacral spine because of 
pain and would undoubtedly have more limitation of motion 
during the acute flare-ups.  He stated that the lumbar spine 
disorder interfered with the veteran's physical function 
during flare-ups.

Examination of the left knee revealed old, healed incisions 
over the medial and lateral aspects of the joint.  There was 
no evidence of swelling or joint effusion and no localized 
tenderness over the joint spaces nor on patella compression.  
Range of motion was from 0 to 130 degrees, and he had 1+ 
subtalar crepitation on movement.  The anterior cruciate 
ligament was slightly lax, which the examiner estimated was a 
1+.  The medial collateral ligament and the posterior 
cruciate ligament were tight.  Measurements taken of the 
quads and calves on both legs were the same, but the left 
knee was one centimeter smaller than the right knee.  X-rays 
of the knee showed early degenerative changes at the lateral 
aspect of the knee joint.  The examiner stated that the left 
knee disorder interfered with the veteran's physical function 
during flare-ups.

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
low back disorder and the left knee disorder.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claims (the Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Postoperative herniated nucleus pulposus status post 
partial 
laminectomy, L5-S1, with degenerative changes

As stated previously, the RO granted a 40 percent evaluation 
for residuals of lumbosacral strain with degenerative 
changes, effective August 7, 2001, stating that the findings 
in that examination report established increased 
symptomatology for the service-connected disability.

As stated previously, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claims under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  The Board will lay out the former 
criteria and the amended criteria for the benefit of 
comparing the criteria.

The Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The RO has evaluated the veteran's service-connected 
residuals of lumbosacral strain with degenerative changes as 
follows:

10 percent 		from January 19, 
1994
20 percent 		from September 23, 
2002

1.  Evaluation in excess of 10 percent

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
20 percent evaluation for postoperative herniated nucleus 
pulposus status post partial laminectomy, L5-S1, with 
degenerative changes as of February 1, 2000, and finds that 
the preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent prior to February 1, 
2000.

As to the evaluation of 10 percent prior to February 2000, 
the Board finds that the evidence prior to that date showed a 
back disorder that was no more than mildly or slightly 
disabling.  At the time of the July 1994 VA examination, the 
veteran had flexion to 85 (which is almost full), extension 
of 30 degrees (which is full), and lateral flexion and 
rotation to 40 degrees (which is more than full).  Such 
findings would not be indicative of any more than slight 
limitation of motion, particularly when only one of the 
ranges was less than full.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Ranges of motion were not reported in the 
November 1998 private medical record, but straight leg 
raising was negative to 80 degrees, bilaterally and the 
veteran as able to walk on his heels and toes without 
difficulty.  There was no atrophy in the lower back.  The 
Board is aware that in November 1998, the veteran stated he 
had to be off from work for one week as a result of having 
hurt himself when he lifted a bag of fertilizer.  The 
10 percent evaluation for limitation of motion contemplates 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2003).  

Considering the veteran's intervertebral disc syndrome 
symptoms, the veteran would still warrant no more than a 
10 percent evaluation.  In July 1994, there was no muscle 
spasm in the lumbar area.  There was also no evidence of any 
sensory deficit in either lower extremity.  In January 1997, 
the examiner found that the veteran had preserved motor 
strength in the lower extremities, although he had decreased 
sensation throughout the left anterior thigh and calf.  In 
November 1998, the examiner found the veteran had 5/5 motor 
strength in the lower extremities.  There was no spasm in the 
lower back.  Such findings would not be indicative of any 
more than mild intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5293.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the July 
1994 VA examination report, the examiner stated that the 
veteran had little to no functional impairment as to the 
lumbar spine.  In November 1998, the examiner found no 
atrophy or fasciculations in the low back.  The veteran had 
good motor strength in the lower extremities of 5/5.  The 
Board finds that the 10 percent evaluation contemplates the 
minimal amount of objective evidence of pain that examiners 
have reported.  The Board finds that the functional 
impairment described in the medical records between 1994 and 
1998 is indicative of no more than mild functional impairment 
due to pain or any other factor and thus no more than a 10 
percent evaluation is warranted.

As to the 20 percent evaluation, the Board finds that the 
February 1, 2000, VA examination report establishes a 
factually ascertainable date when an increase in the 
veteran's disability occurred.  As noted above, in July 1994, 
the veteran's flexion for the lumbar spine was almost full 
and the other ranges of motion were full.  However, at the 
time of the February 2000 examination, the veteran had 
60 degrees of flexion, 0 degrees, of extension, 35 degrees of 
lateral flexion (which is full), and 25 degrees of rotation 
(which is almost full).  Such ranges of motion would 
constitute moderate limitation of motion of the lumbar spine, 
and the Board has granted a 20 percent evaluation as of 
February 1, 2000.  

2.  Evaluation in excess of 20 percent 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent as of February 1, 2000.  
The reasons follow.

Considering the veteran's service-connected postoperative 
herniated nucleus pulposus status post partial laminectomy, 
L5-S1, with degenerative changes under Diagnostic Code 5292, 
the evidence shows that his limitation of motion from 
February 2000 has been no more than moderate in degree.  The 
ranges of motion reported in the February 2000 examination 
report do not establish limitation of motion that is severe.  
Flexion to 60 degrees is not severe limitation of flexion.  
Extension to 0 degrees would seem somewhat extreme, but the 
veteran continued to have full lateral flexion and almost 
full rotation.  Thus, his range of motion, on the whole, was 
no more than moderately disabling and thus no more than 
20 percent disabling.  At the time of the December 2003 
examination, the veteran had 80 degrees of flexion, 0 degrees 
of extension, and 30 degrees of lateral bending.  Thus, 
flexion was almost full and lateral bending was full.  
Extension was severe, but the veteran's range of motion, on 
the whole, would warrant no more than a 20 percent 
evaluation.  

Considering the veteran's service-connected lumbar spine 
disorder under Diagnostic Code 5293, the Board finds that the 
veteran's intervertebral disc syndrome was no more than 
moderately disabling.  When examined in February 2000, the 
examiner stated that deep tendon reflexes were 2+ and that 
sensation and circulation were intact throughout the lower 
extremities.  In December 2003, there was no evidence of foot 
drop.  Knee jerks were 2+, bilaterally, and there was an 
absence of ankle jerk.  Sensation was normal in both lower 
extremities.  Such findings establish intervertebral disc 
syndrome that is no more than moderately disabling.  

In reviewing the amended criteria, the Board notes that no 
more than a 20 percent evaluation would be warranted based 
upon limitation of motion.  As stated above, the veteran's 
flexion in February 2000 was 60 degrees, which falls under 
the 20 percent evaluation.  The flexion in December 2003 was 
80 degrees, which would fall into the 10 percent evaluation.  
If evaluating the disability under his combined range of 
motion, it would still warrant no more than a 20 percent 
evaluation, as the veteran's combined range of motion at the 
time of the February 2000 examination was 180 degrees.  The 
examiner did not report the veteran's rotation in the 
December 2003 examination report, and thus the combined 
range of motion cannot be determined.  Regardless, it is 
more favorable to the veteran to evaluate his service-
connected lumbar spine disorder based upon the former 
regulations, as the current criteria would provide only a 
10 percent evaluation for the service-connected disability.

Considering the evidence under the amended criteria for 
Diagnostic Code 5293, the Board finds that the veteran's 
disability would not warrant any more than a 20 percent 
evaluation.  In February 2000, the veteran reported that 
when his pain would become acute in the lumbar spine, it 
would "immobilize" him to the point where he could not 
stand up, but he was unable to provide definite information 
about how much work he missed due to his back pain.  At the 
time of the December 2003 examination, the veteran reported 
he had six to eight incapacitating episodes, which lasted 
three to six days in duration.  Thus, the veteran claimed 
that, as a minimum, he had missed 18 days (a little less 
than three weeks), or missed up to 48 days (approximately 7 
weeks).  This would indicate that, based upon the current 
criteria for intervertebral disc syndrome, the veteran's 
disability should be between 20 percent and 60 percent.  
However, the Board notes that the December 2003 examination 
report does not indicate what constitutes an 
"incapacitating episode."  VA has defined that as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence in the claims file showing 
that the bed rest that the veteran did was prescribed by a 
physician and that he was treated by a physician at those 
times.  Additionally, when considering the evidence of 
record as a whole, the veteran's low back disorder is no 
more than 20 percent disabling.

The Board has considered evaluating the orthopedic symptoms 
separately from the neurological symptoms; however, in order 
to evaluate the veteran's disability separately for the 
orthopedic symptoms and the neurological symptoms, the 
symptoms need to be "present constantly" or "nearly so."  
The neurological findings reported in the medical records 
would not equate to a finding that the veteran has 
"constant" neurological symptoms, which would warrant a 
separate evaluation for those symptoms.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In February 
2000, the examiner stated that the veteran had some pain on 
flexion in the lumbosacral area, but that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination.  In the December 2003 examination report, the 
examiner stated that the veteran would undoubtedly have more 
limitation of motion during the acute flare-ups, which would 
interfere with the veteran's physical function.  The Board 
finds that the 20 percent evaluation contemplates the amount 
of objective evidence of pain that examiners have reported.  
While the examiner in the December 2003 examination report 
indicated that the veteran would experience additional 
limitation of motion in the spine with flare-ups, the Board 
notes that the limitation of motion shown in the December 
2003 examination report would warrant only a 10 percent 
evaluation under the new criteria (and the old).  Thus, the 
20 percent evaluation contemplates the veteran's service-
connected low back disorder during flare-ups as well.  

The veteran is competent to report his symptoms regarding his 
back disorder.  To the extent that he asserted he warranted a 
higher evaluation than the 10 percent evaluation assigned 
prior to September 2002, the Board agrees and has granted him 
the 20 percent evaluation as of February 1, 2000.  However, 
to the extent that the veteran has stated that he warrants 
more than a 20 percent evaluation, the medical findings do 
not support his assertions.  The Board accords more probative 
value to the objective clinical findings made by medical 
professionals than to the veteran's statements as to his 
symptomatology in connection with a claim for increased 
benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected postoperative herniated nucleus pulposus 
status post partial laminectomy, L5-S1, with degenerative 
changes warrants any more than a 20 percent evaluation, for 
the reasons stated above.  Gilbert, 1 Vet. App. at 55.

Therefore, based upon the Board's determination, the 
veteran's disability should evaluated as follows:

10 percent 		from January 19, 
1994
20 percent 		from February 1, 
2000

3.  Scar

The Board notes that the veteran has residual scar from the 
laminectomy done in service and must consider whether a 
separate evaluation is warranted for the scar.  During the 
pendency of this appeal, changes were made in August 2002 to 
the Schedule for Rating Disabilities for skin disorders.  
However, here, the changes made were not substantive in 
regard to the facts in this case.  

The Board does not find that a separate evaluation is needed 
for the residual scar on the low back.  Each time the veteran 
has been examined and the scar has been noted, the examiner 
has stated that the scar is well healed.  In the February 
2000 examination report, the examiner stated that the scar 
was healed.  In March 2001, a private physician noted the 
veteran had a well-healed midline lumbosurgical scar.  In 
December 2003, the examiner stated the veteran had an old, 
healed midline laminectomy scar.  Additionally, the veteran 
has not complained of the scar on his lumbar spine.  

Based on the above-described findings by medical 
professionals and the lack of complaints by the veteran, the 
preponderance of the evidence is against a finding that a 
separate, compensable evaluation for the laminectomy scar is 
warranted, whether the prior or the amended criteria are 
applied.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001) (A 10 percent disability evaluation is warranted 
for a superficial scar which is poorly nourished and has 
repeated ulcerations, which is tender and painful on 
objective demonstration, or limits the function of the body 
part affected); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2003) (A 10 percent disability evaluation is 
warranted for a scar which is superficial and unstable, 
superficial and painful on examination, or one which limits 
the part affected).

B.  Status post left torn medial collateral and anterior 
cruciate ligament

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2003).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under 38 C.F.R. § 4.59 (2003), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The RO has evaluated the veteran's service-connected status 
post left torn medial collateral and anterior cruciate 
ligament as follows:

0 percent 		from January 19, 
1994
10 percent 		from February 1, 
2000

1.  Evaluation in excess of zero percent prior to February 1, 
2000

At the time the veteran was granted service connection for 
status post left torn medial collateral and anterior cruciate 
ligament, the RO evaluated under Diagnostic Code 5257, which 
contemplates recurrent subluxation or lateral instability.  
In the January 2004 rating decision, wherein the RO granted 
the veteran a 10 percent evaluation, it changed the 
Diagnostic Code to 5257-5010, which would include a finding 
of arthritis.

a.  Painful motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee with periarticular pathology productive of painful 
motion.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Here, the veteran's range of motion reported at the 
time of the July 1994 examination report was 0 degrees to 
135 degrees, which establishes limitation of flexion.  While 
the examiner did not report that the veteran had painful 
motion or that there was objective evidence of pain, the 
Board finds that painful motion existed for two reasons.  
One, the veteran reported that he had a dull, aching pain 
over the lateral joint space of the left knee, and he is 
competent to make such an assertion.  Two, VA has determined 
that normal range of motion of the knee is from 0 to 
140 degrees.  The veteran's flexion was 135 degrees, and the 
Board will resolve all reasonable doubt in favor of the 
veteran and find that he had limitation of function because 
of pain.  The Board finds that based upon the veteran's 
report of pain and flexion limited to 135 degrees, this 
establishes that the veteran has periarticular pathology 
productive of painful motion in the left knee (deemed 
equivalent to the presence of arthritis for purposes of 
assigning the separate evaluation) and warrants a 10 percent 
evaluation for that knee as of the date of the veteran's 
claim in January 1994.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).  

The Board must now consider whether a separate evaluation in 
excess of 10 percent based upon painful motion is warranted 
and finds that such is not the case.  The Board notes that 
the veteran's range of motion has varied between 1994 and 
February 2000.  It has been shown to be, at worst, 0 degrees 
to 90 degrees.  Thus, the veteran has full extension and no 
more than slight limitation of flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  The veteran's limitation of flexion does 
not warrant a compensable evaluation under Diagnostic Code 
5260, and therefore the veteran's service-connected status 
post left torn medial collateral and anterior cruciate 
ligament warrants no more than a separately assigned 
10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The veteran has crepitance in his left knee 
with movement and some mild atrophy, which shows that he has 
weakness in that lower extremity.  In July 1994, the examiner 
found that the veteran's inservice knee surgery had resulted 
in an "excellent" result.  He stated the veteran's knee was 
functioning "quite well."  The veteran was able to squat 
without difficulty and there was no evidence of heat, 
redness, swelling or joint effusion.  Additionally, the 
examiner stated there was no evidence of any muscle weakness 
in the left lower extremity.  

In August 1995, the examiner found that the veteran had one 
inch of atrophy in the left knee.  In February 1996, the 
examiner found that the veteran had general pain and 
crepitation to palpation.  In November 1998, the examiner 
stated that the veteran had 5/5 motor strength in the left 
lower extremity.  In order to warrant an evaluation in excess 
of 10 percent for limitation of flexion, there must be the 
actual or functional equivalent of limitation of flexion to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Again, the veteran's limitation of flexion has been no less 
than 90 degrees, and the Board finds that the evidence does 
not establish that the veteran's status post left torn medial 
collateral and anterior cruciate ligament warrants any more 
than a 10 percent evaluation based upon painful motion.  

b.  Instability

The Board has also considered whether a compensable 
evaluation is warranted for the left knee based upon lateral 
instability or subluxation and finds that the preponderance 
of the evidence is against a compensable evaluation.  
Specifically, prior to February 1, 2000, there was no finding 
that the veteran had any instability.  In the July 1994 
examination report, the examiner stated that there was no 
evidence of "any" laxity in the cruciate or collateral 
ligaments.  Drawer sign, Lachman's test, and McMurray's test 
were all negative.  Additionally, there was no evidence of 
rotary instability.  The medical records, dated in 1996 
through 1998, do not show findings of instability.  The 
veteran complained of a feeling of instability at the time he 
underwent an arthroscopic meniscectomy in December 1997, but 
there were no clinical findings of instability.  The Board 
finds that such findings are indicative of no instability of 
the left knee and thus no more than a 0 percent evaluation is 
warranted based upon instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Additionally, the Board has considered the veteran's claim 
for a compensable evaluation based upon instability under 
DeLuca, 8 Vet. App. 202; however, Diagnostic Code 5257 is not 
predicated on loss of range of motion, and thus 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply to the 
veteran's claim.  Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  Thus, the Board has not considered DeLuca in 
determining whether a compensable evaluation, based upon 
instability, is warranted.  

c.  Conclusion

The veteran is competent to report his symptoms relating to 
the service-connected left knee.  To the extent that he 
asserted that he warranted more than the noncompensable 
evaluation assigned to his left knee from January 1994 to 
February 2000, he is correct, and the Board has granted him a 
separate 10 percent evaluation based upon limitation of 
motion and periarticular pathology productive of painful 
motion.  The Board, however, has determined that a 
compensable evaluation, based upon instability, during that 
time period is not warranted, as the medical findings do not 
support a finding that the veteran has any instability.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, a separately-assigned 
evaluation in excess of 10 percent is not warranted based 
upon periarticular pathology productive of painful motion and 
limitation of motion and a compensable evaluation is not 
warranted based upon instability.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

2.  Evaluation in excess of 10 percent as of February 1, 2000

As stated above, in the January 2004 rating decision, wherein 
the RO granted the veteran a 10 percent evaluation for the 
left knee, it changed the Diagnostic Code to 5257-5010, which 
would include a finding of arthritis.  The RO granted the 
10 percent evaluation based upon the finding of arthritis in 
the x-ray report and the veteran having painful motion.  
Thus, it appears that the RO has continued the noncompensable 
evaluation for instability of the left knee.

a.  Instability

The Board has carefully reviewed the evidence of record and 
finds the evidence supports the grant of a 10 percent 
evaluation for the left knee based upon instability.  At the 
time of the February 2000 examination report, the examiner 
stated that the veteran had 1+ laxity in the anterior 
cruciate ligament.  Such establishes that the veteran, as of 
that date, had instability of the left knee.  This was 
confirmed in the December 2003 examination, when the examiner 
stated that the anterior cruciate ligament was "slightly" 
lax, which he estimated was 1+.  A 10 percent evaluation 
under Diagnostic Code 5257 contemplates slight lateral 
instability of the left knee.  Therefore, the Board finds 
that a 10 percent evaluation under Diagnostic Code 5257 for 
the left knee is warranted.

The Board finds, however, that the preponderance of the 
evidence is against an initial evaluation in excess of 
10 percent based upon instability of the left knee.  The two 
times that the veteran's laxity in the left knee has been 
described, both examiners found it to be 1+ or slight, which 
is indicative of no more than a 10 percent evaluation.  The 
veteran's laxity is so slight that the veteran denied having 
any laxity in his left knee.  The Board finds that the above-
described findings are indicative of no more than slight 
instability of the left knee and thus the service-connected 
disability is no more than 10 percent disabling based upon 
instability as of February 1, 2000.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, as stated 
above, Diagnostic Code 5257 is not predicated on loss of 
range of motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply to this part of the veteran's 
claim.  Johnson, 9 Vet. App at 11 (1996).  Therefore, the 
Board has not considered DeLuca in determining whether an 
evaluation in excess of 10 percent, based upon instability, 
is warranted for the left knee.  

b.  Painful motion

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for status post left torn 
medial collateral and anterior cruciate ligament, based upon 
painful motion.  At the time of the February 2000 
examination, the veteran's range of motion was described as 
"full."  In December 2003, range of motion was from 0 to 
130 degrees.  Thus, the veteran has full extension and no 
more than slight limitation of flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  In fact, his limitation of flexion would 
not warrant a compensable evaluation under Diagnostic Code 
5260, and therefore the veteran's service-connected left knee 
disorder warrants no more than a 10 percent evaluation based 
upon painful motion.  

Additionally, the Board finds that an evaluation in excess of 
10 percent for the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  At the time of the February 2000 examination 
report, the examiner noted that the veteran's left knee was 
1.5 centimeters smaller than the right knee.  At the time of 
the April 2003 examination report, the left knee was reported 
to be one centimeter smaller than the right knee.  These 
findings indicate a disuse of the left knee, which could be 
indicative of weakness; however, such findings that the left 
knee is, at worst, 1.5 centimeters smaller than the right 
knee would not indicate that the weakness in the left knee is 
any more than mild or slight.

In the April 2003 examination report, the examiner stated 
that the veteran's knee disorder interfered with the 
veteran's physical function during flare-ups, but he did not 
indicate how much.  Again, the atrophy shown in the left knee 
is minimal, and the veteran's range of motion has been almost 
full.  When the veteran was examined in both February 2000 
and April 2003, there was no tenderness, swelling, or joint 
effusion.  In order to warrant an evaluation in excess of 10 
percent for limitation of flexion, there must be the actual 
or functional equivalent of limitation of flexion to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Again, the veteran's limitation of flexion has been no less 
than 130 degrees.  It is for these reasons that the Board 
finds that the preponderance of the evidence is against a 
finding that the service-connected status post left torn 
medial collateral and anterior cruciate ligament is any more 
than 10 percent disabling even taking into consideration 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

c.  Conclusion

The veteran is competent to report his symptoms regarding his 
left knee.  To the extent that he claimed that he warranted a 
higher evaluation as of February 1, 2000, the Board agrees 
and has granted him a 10 percent evaluation based upon 
instability of the left knee.  Thus, the veteran, as of 
February 1, 2000, is in receipt of a combined evaluation of 
20 percent for the left knee, which contemplates a moderate 
knee disability.  The veteran does not use a knee brace or an 
assistive device when he walks, and he has consistently been 
described as having a normal gait.  Taking the veteran's 
contentions into account and the medical findings, no more 
than a 10 percent evaluation based upon instability and a 
10 percent evaluation based upon painful motion are warranted 
for the left knee, for the reasons stated above.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

Therefore, based upon the Board's determination, the 
veteran's disability should be evaluated as follows:

Diagnostic Code 5257
0 percent 		from January 19, 
1994
10 percent 		from February 1, 
2000

Diagnostic Code 5010
10 percent 		from January 19, 1994

3.  Scars

The Board notes that the veteran has residual scars from knee 
surgery to his left knee and must consider whether a separate 
evaluation is warranted for the scars.  During the pendency 
of this appeal, changes were made in August 2002 to the 
Schedule for Rating Disabilities for skin disorders.  
However, here, the changes made were not substantive in 
regard to the facts in this case.  

The Board does not find that a separate evaluation is needed 
for the residual scars on the left knee.  Each time the 
veteran has been examined since the knee surgery, no examiner 
has stated that there are any symptoms related to the scars.  
Specifically, in the July 1994 examination report, the 
examiner stated that the veteran had old, healed skin 
incisions.  In December 2003, the examiner stated that the 
veteran had old, healed incisions over the knee joint.  The 
veteran has not complained of the scars on his left knee.  

Based on the above-described findings by medical 
professionals and the lack of complaints by the veteran, the 
preponderance of the evidence is against a finding that a 
separate, compensable evaluation for the scars is warranted, 
whether the prior or the amended criteria are applied.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001) 
(A 10 percent disability evaluation is warranted for a 
superficial scar which is poorly nourished and has repeated 
ulcerations, which is tender and painful on objective 
demonstration, or limits the function of the body part 
affected); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2003) (A 10 percent disability evaluation is warranted 
for a scar which is superficial and unstable, superficial and 
painful on examination, or one which limits the part 
affected).

C.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
postoperative herniated nucleus pulposus status post partial 
laminectomy, L5-S1, with degenerative changes and status post 
left torn medial collateral and anterior cruciate ligament.  
The RO has not addressed this issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation prior to 
February 1, 2000, and the 20 percent evaluation as of 
February 1, 2000, for postoperative herniated nucleus 
pulposus status post partial laminectomy, L5-S1, with 
degenerative changes are clearly contemplated in the Schedule 
and that the veteran's service-connected low back disorder is 
not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  The same applies to the 
10 percent combined evaluation (10 percent for painful motion 
and 0 percent for instability) prior to February 1, 2000, and 
the 20 percent combined evaluation (10 percent for painful 
motion and 10 percent for instability) as of February 1, 
2000, for status post left torn medial collateral and 
anterior cruciate ligament.

The veteran has not been hospitalized for his back disorder 
throughout the appeal period and has underwent surgery for 
his left knee in December 1997.  The veteran has not reported 
"marked" interference in his work caused by either or both 
service-connected disabilities.  The evidence does not 
indicate that the service-connected disabilities have 
rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

An initial evaluation in excess of 10 percent for 
postoperative herniated nucleus pulposus status post partial 
laminectomy, L5-S1, with degenerative changes prior to 
February 1, 2000, is denied.

An initial evaluation of 20 percent, and no more, for 
postoperative herniated nucleus pulposus status post partial 
laminectomy, L5-S1, with degenerative changes as of February 
1, 2000, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An initial evaluation of 10 percent, and no more, for status 
post left torn medial collateral and anterior cruciate 
ligament, as of January 19, 1994, based upon painful motion 
associated with periarticular pathology, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An initial evaluation of 10 percent, and no more, for status 
post left torn medial collateral and anterior cruciate 
ligament, based upon lateral instability, as of February 1, 
2000, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



